 
 
Exhibit 10.1
 
 
AGREEMENT AND RELEASE


This Agreement and Release (Agreement) is dated November 15, 2011 (Today), and
is between Bertram Scott [address] (you), and Connecticut General Life Insurance
Company, a Connecticut corporation (the Company).


You and the Company intend to be legally bound by the Agreement, and are
entering into it in reliance on the promises made to each other in this
Agreement.  Under the Agreement, your employment will end, and you and the
Company agree to settle all issues concerning your employment and termination of
employment.


1.           Your Termination Date.  Your employment with the Company will end
on December 9, 2011 (the Termination Date).  Your formal job responsibilities
will end Today; however, you agree to be available until your Termination Date
to assist with transition and other matters, as deemed necessary.


2.   Your Promises to the Company.


 
a.
“Cigna” means, as used throughout this Agreement, Cigna Corporation and any
subsidiaries or affiliates of Cigna Corporation.



 
b.
You will, on or before your Termination Date, return to Cigna any Cigna property
that you now have (for example: identification card, access card, office keys,
computer, cell phone, Blackberry, company manuals, office equipment, records and
files).  You may transfer your cell phone or Blackberry phone number to your
personal mobile device plan at your expense. You agree that, by signing this
Agreement, you are formally resigning from all officer or director positions you
hold with Cigna and will sign any additional paperwork that may be required by
Cigna or law to effectuate such resignation.

 
 

 
c.
You agree that, other than in the good faith performance of your services to
Cigna before your Termination Date, you will not, without first obtaining
Cigna's written permission, (i) disclose any Confidential Information to anyone
other than Cigna employees who have a need to know the Confidential Information
or (ii) use any Confidential Information for your benefit or for the benefit of
any other person, firm, operation or entity unrelated to Cigna.  “Confidential
Information” means all information that is (a) disclosed to or known by you as a
consequence of or through your employment with the Company or its affiliates and
(b) not generally known to persons, corporations, organizations or others
outside of Cigna.  Confidential Information includes, but is not limited to,
technical or non-technical data, formulas, computer programs, devices, methods,
techniques, processes, financial data, personnel data, customer specific
information, confidential customer lists, production and sales information,
supplier specific information, cost information, marketing plans and strategies,
or other data or information that constitutes a trade secret or is otherwise
treated as being confidential by Cigna.  After an item of Confidential
Information has become public knowledge, you shall have no further obligation
under this paragraph 2.c regarding that information so long as you were not
responsible, directly or indirectly, for permitting the information to become
public knowledge without Cigna’s consent.

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
 
d.
For one year after your Termination Date, you will not, within any part of the
United States or any other country where Cigna currently conducts business:



 
(1)
(i) Provide services that are the same as, similar to, or overlap with the
services that you provided to Cigna as President, US Commercial Markets
(responsible for all of the company’s U.S. business, including Product,
Marketing, Underwriting, and our customer segments (National, Regional,
Individual, Select and Senior)) for or on behalf of Aetna, Inc.;  ACE, Ltd;
Aflac, Inc.; CareFirst, Inc.; Coventry Healthcare Inc.; CVS Caremark
Corporation; Express Scripts, Inc.;  Hartford Financial Services Group Inc.;
Healthcare Service Corporation and its affiliates; Health Net, Inc.; Healthways,
Inc.;  Horizon Blue Cross Blue Shield of New Jersey, Humana, Inc.; Kaiser
Permanente; Magellan Health Services, Inc.; Medco Health Solutions;  MetLife;
UnitedHealth Group, Inc.; UNUM Corporation; Walgreens Co.; and WellPoint, Inc.
(collectively “Competitors”) that provides products or services that compete
with those provided by Cigna, including the following: health care and benefits
related products and services, group disability insurance and administration
services, life and accident insurance, and related services (collectively,
“Competitive Services”); (ii) own or operate a business that provides
Competitive Services; or (iii) work for or become employed by a Competitor.



 
e.
For two years after your Termination Date, you will not, within any part of the
United States or any other country where Cigna currently conducts business:



 
(1)
Entice, encourage, persuade, or solicit (or attempt to entice, encourage,
persuade, or solicit) (collectively, “solicit”) any Cigna employees either to
terminate employment with Cigna or to become employed as an employee or
independent contractor by you or by any business that you may become employed by
or affiliated in any way with after leaving Cigna.



 
This paragraph 2.d(2) shall not apply to applications for employment submitted
by Cigna employees in response to general advertisements or to applications
submitted voluntarily by Cigna employees; provided that, prior to the submission
of applications for, or offers of, employment, such Cigna employees have not
been solicited (as defined above) by you or by anyone acting on your behalf and
that you have not been involved, either directly or indirectly, in hiring the
Cigna employee or identifying the Cigna employee as a potential recruit.

 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 

 
 
(2)
Hire any Cigna company employee.



 
(3)
Solicit (as defined in paragraph 2.d.(2) above) in any manner any Covered
Customers (as defined below) to (i) terminate or alter their business dealings
with Cigna; (ii) reduce the volume of their business dealings with Cigna; or
(iii) enter into any new business arrangements with you or any business or
enterprise with which you may become employed or affiliated in any way after
leaving Cigna, if such business arrangements would compete with, or adversely
affect, any business arrangements that such Covered Customer has with Cigna
Today or has been planning to establish during the three-month period ending
Today.  “Covered Customers” means any and all of the customers of Cigna who were
customers during the 12-month period ending on your Termination Date and with
whom you dealt or had more than casual contact in connection with Cigna business
during and by virtue of your employment with Cigna.



 
(4)
Solicit (as defined in paragraph 2.d(2) above) in any manner any Covered Vendors
(as defined below) to: (i) terminate or alter their business dealings with
Cigna; (ii) reduce the volume of their business dealings with Cigna; or (iii)
enter into any new business arrangements with you or any business or enterprise
with which you may become employed or affiliated in any way after leaving Cigna,
if such business arrangements would compete with, or adversely affect, any
business arrangements that any such Covered Vendor has with Cigna Today or, at
any time during the three-month period ending Today, that Cigna has been
planning to establish.  “Covered Vendors” means any and all of the vendors of
Cigna with whom/which you dealt or otherwise had more than casual contact in
connection with Cigna business during and by virtue of your employment with
Cigna.



 
f.
You acknowledge and agree that you have, and in the past have had, access to
Cigna's Confidential Information, that you handle matters throughout the United
States, that Cigna's business competes on a global basis, that Cigna's sales and
marketing plans are for continued expansion throughout the United States of
America and globally, and that the global nature of the non-compete and
non-solicitation restrictions contained in paragraph 2.d and the time
limitations contained in paragraph 2.d are reasonable and necessary to protect
Cigna’s legitimate business interests and Confidential Information.  You further
agree that if any court or arbitrator determines that paragraph 2.d or any part
of it is unenforceable because of the duration, area or scope of activities
restricted, then the court or arbitrator shall have the power and authority to
reduce the duration, area or scope to the maximum allowed by applicable law and,
in its reduced form, the provision shall then be enforced and you will abide by
the provision as altered.

 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 

 
 
g.
You agree to cooperate with Cigna in all investigations, litigation and
arbitrations of any kind, to assist and cooperate in the preparation and review
of documents and in meetings with Cigna attorneys, and to provide truthful
testimony as a witness or a declarant in connection with any present or future
court, administrative agency, or arbitration proceeding involving Cigna and with
respect to which you have relevant information.  To the extent Cigna has any
influence or control over the timing of such matters, Cigna agrees to try to
arrange mutually convenient times for your cooperation so as to accommodate your
personal and professional needs and obligations.  Cigna will reimburse you, upon
production of appropriate receipts and in accordance with Cigna's then existing
Business Travel Reimbursement Policy, the reasonable business expenses
(including coach air transportation, hotel, and, similar expenses) incurred by
you in connection with such assistance. All receipts for such expenses must be
presented for reimbursement within 45 days after the expenses are incurred in
providing such assistance.



 
h.
You agree that you will not at any time make any verbal or written statement,
whether in public or in private, that disparages in any way Cigna’s integrity,
business reputation, or performance, or disparages any of Cigna's directors,
officers, or employees.  Cigna agrees that Messrs. Cordani, Manders, Murabito
and Harris will not at any time make any verbal or written statement, whether in
public or in private that disparages your integrity, reputation, or performance.
It shall not, however, be a violation of this paragraph for you or Messrs.
Cordani, Manders, Murabito and Harris to make truthful statements (i) when
required to do so by a court of law or arbitrator, by any governmental agency
having supervisory authority over Cigna's business or by any administrative or
legislative body (including a committee thereof) with actual or apparent
jurisdiction to order you to divulge, disclose or make accessible such
information or (ii) to the extent necessary with respect to any litigation,
arbitration or mediation involving this Agreement, including but not limited to,
enforcement of this Agreement.



 
i.
You hereby acknowledge that you are aware that the securities laws of the United
States generally prohibit any person who has material non-public information
about a company from, among other things, (1) purchasing or selling securities
of such company or securities convertible into such securities on the basis of
such information or (2) communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person may
purchase or sell such securities or securities convertible into such securities.
Accordingly, you agree that you will not make any purchase or sale of, or
otherwise consummate any transactions involving, Cigna securities or securities
convertible into Cigna securities, including with respect to your Cigna 401(k)
account, while in possession of material Confidential Information regarding
Cigna, nor will you communicate such information in a manner that violates the
securities laws of the United States (regardless of whether such communication
would be permitted elsewhere in this Agreement.)  If you consummate a
transaction involving Cigna securities (or securities convertible into Cigna
securities), you will file (or cause to be filed) any and all reports or
notifications that may be required under Section 16 of the Securities and
Exchange Act of 1934, as amended.

 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 

 


3.           Your Severance Arrangements.



 
a.  
From Today until your Termination Date, the Company will continue to pay you a
salary at your current regular salary rate and you and your eligible dependents
may continue to participate in the Company’s employee benefits programs in
accordance with the terms of those programs. During this period, you agree to
remain available for internal consulting and advice to the CEO and other
division heads or officers.



 
b.
You understand and agree that you will not be covered by the CIGNA Short-Term
Disability Plan or CIGNA Long-Term Disability Plan after Today.



 
c.
You will receive no further time off benefits for 2011 after Today.  The Company
will make a lump sum payment to you within 30 days after your Termination Date
for any Paid Time Off days you earned in 2011 but have not used prior to your
Termination Date.



 
d.
If you die before the Company pays you all amounts due under paragraph 3. of
this Agreement, the remaining amounts will be paid to your surviving spouse in a
lump sum within 90 calendar days of your death, but in no event later than March
15, 2012. (However, plan benefits under paragraph 3.g , SPU payments under
paragraph 3.i and SPS payments under paragraph 3.k will be paid under the terms
of the applicable plan.) If you have no surviving spouse, the payment will be
made to your estate. If you die before your Termination Date, the date you die
will automatically be your new Termination Date and your salary will be payable
only until your new Termination Date (but the lump sum payment shall be
calculated as if you had remained employed until the original Termination Date).



 
e.
The Company will make payments to you totaling $1,408,306 (less applicable
withholding) as follows:

 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 

 
(1)  
$23,538.46 payable in one bi-weekly installment of $23,538.46 during the period
from December 11, 2011 to December 24, 2011; and



(2)  
$1,384,767.54 payable in a lump-sum within 30 days after the Termination Date,
but in no event later than March 15, 2012.



 
None of the payments described in this paragraph 3, except for salary payments
under paragraph 3.a, will be treated as eligible earnings for any benefits
purposes, and salary payments will be treated as eligible earnings only to the
extent provided by the terms of the applicable benefit plan.  None of the
payments described in this paragraph 3 will be subject to any reduction on
account of any compensation or payments for services that you receive from any
person or entity unaffiliated with the Company for services you render as an
employee or independent contractor or in any other capacity after the date of
this Agreement; provided that the services you render do not violate your
obligations under paragraph 2.d (1).



 
f.
During the period that you receive installment payments under paragraph 3 e (1)
of this Agreement, (the Payment Period), your CIGNA Basic Life Insurance will
continue at the Company’s expense. Any coverage you have under the CIGNA Medical
Plan or CIGNA Dental Plan on your Termination Date will expire at the end of the
month containing your Termination Date.  You may elect to continue your Company
group health care coverage for up to 18 additional months under the provisions
of COBRA.  You will be billed monthly for COBRA coverage.  During the Payment
Period, the Company will pay 65% of the cost of your COBRA Medical Plan coverage
only (not Dental). After the end of the Payment Period, you will pay the full
COBRA rates. You may convert certain group benefits coverages to individual
coverages under the terms of the Company’s benefits program.



 
g.
Any benefits you may have earned under the CIGNA Deferred Compensation, Pension,
Supplemental Pension, 401(k) and Supplemental 401(k) Plans or other deferred
payment arrangements will be paid to you under the terms and provisions of those
plans and arrangements.



 
h.
On or before March 15, 2012 but no earlier than January 1, 2012, subject to the
Company’s attainment of performance goals established under the CIGNA Executive
Incentive Plan for 2011, the Company will pay you a cash bonus for service
performed during 2011 in an amount equal to your annual bonus target, therefore
the payment due hereunder is $650,000 (less applicable withholding).



 
i.
You will be entitled to receive payments at the time specified in, and in
accordance with the terms of, the CIGNA Long-Term Incentive Plan for the
Strategic Performance Units (Units) that have been awarded to you, as follows:

 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 

 
 
4,926 of Units granted for 2009-2011



 
j.
Until your Termination Date any options on Cigna Corporation stock that you hold
will continue to vest under the terms of the applicable plan and your applicable
grant, including the terms and conditions that you must continue to honor.  You
may exercise vested options only in accordance with the terms of the plan and
grants and subject to Cigna Corporation’s Insider Trading Policy.  Any
unexercised and unvested options that you hold on your Termination Date will be
subject to the terms of the applicable plans and grant documents. Your rights
with respect to shares of restricted Cigna Corporation stock (RSGs) that you
hold on your Termination Date will be determined by the terms of the applicable
plan and grant documents, including the terms and conditions of the award.



 
k.
Subject to Cigna’s attainment of the Executive Strategic Performance Share goals
established by the People Resources Committee of the Board of Directors at the
time of the award, you will be entitled to receive payments at the time
specified in, and in accordance with the terms of, the CIGNA Long-Term Incentive
Plan for a prorated number of the Strategic Performance Shares (SPS) that have
been awarded to you, based on the number of months that you were employed during
each 36-month performance period, as follows:



15,530 of SPS granted for 2010-2012
6,914 of SPS granted for 2011-2013


 
This provision will be treated as a Qualifying Plan for purposes of the CIGNA
Long-Term Incentive Plan and any successor plan.



 
l.
The Company will provide you with reasonable outplacement services in accordance
with the Company’s standard program for executive level employees in effect
Today.  In no event will such services extend beyond the last day of the second
year following the year in which your separation from service occurs.



 
m.
No executive financial services benefits will be provided after your Termination
Date.

 
 
n.
You will receive no other money or benefits from the Company, except as provided
in this Agreement.



 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
4.           Acknowledgment and Release of Claims.


 
a.
You acknowledge that there are various local, state, and federal laws that
prohibit, among other things, employment discrimination on the basis of age,
sex, race, color, national origin, religion, disability, sexual orientation, or
veteran status and that these laws are enforced through the Equal Employment
Opportunity Commission, Department of Labor, and state or local human rights
agencies.  Such laws include, without limitation, Title VII of the Civil Rights
Act of 1964 (Title VII); the Age Discrimination in Employment Act (ADEA); the
Americans with Disabilities Act (ADA); the Employee Retirement Income Security
Act (ERISA); 42 U.S.C. Section 1981; the Family and Medical Leave Act (FMLA);
the Fair Labor Standards Act (FLSA), etc., as each may have been amended, and
other state and local human or civil rights laws, as well as other statutes
which regulate employment; and the common law of contracts and torts.  You
acknowledge that the Company has not (i) discriminated against you in
contravention of these laws; (ii) breached any contract with you; (iii)
committed any civil wrong (tort) against you; or (iv) otherwise acted unlawfully
toward you.



 
You further acknowledge that the Company has paid and, upon payment of the
amounts provided for in this Agreement, will have paid you: (i) all salary,
wages, bonuses and other compensation that might be due to you; and (ii) all
reimbursable expenses, if any, to which you may be entitled.




 
b.  
On behalf of yourself, your heirs, executors, administrators, successors and
assigns, you hereby unconditionally release and discharge Cigna, the various
plan fiduciaries for the benefit plans maintained by or on behalf of Cigna, and
their successors, assigns, affiliates, shareholders, directors, officers,
representatives, agents and employees (collectively, Released Person) from all
claims (including claims for attorneys’ fees and costs), charges, actions and
causes of action, demands, damages, and liabilities of any kind or character, in
law or equity, suspected or unsuspected, past or present, that you ever had, may
now have, or may later assert against any Released Person, arising out of or
related to your employment with, or termination of employment from, the
Company.  To the fullest extent permitted by law, this release includes, but is
not limited to:  (i) claims arising under the ADEA, the Older Workers Benefit
Protection Act, the Workers’ Adjustment and Retraining Notification Act, ERISA,
FMLA, ADA, FLSA, and any other federal, state, or local law prohibiting age,
race, color, gender, creed, religion, sexual preference/orientation, marital
status, national origin, mental or physical disability, veteran status, or any
other form of unlawful discrimination or claim with respect to or arising out of
your employment with or termination from the Company, including wage claims;
(ii) claims (whether based on common law or otherwise) arising out of or related
to any contract (whether express or implied); (iii) claims under any federal,
state or local constitutions, statutes, rules or regulations; (iv) claims
(whether based on common law or otherwise) arising out of any kind of tortious
conduct (whether intentional or otherwise) including but not limited to,
wrongful termination, defamation, violation of public policy; and (v) claims
included in, related to, or which could have been included in any presently
pending federal, state or local lawsuit filed by you or on your behalf against
any Released Person, which you agree to immediately dismiss with prejudice.

 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 

 
For purposes of implementing a full and complete release and discharge of all
Released Persons, you expressly acknowledge that this release is intended to
include not only claims that are known, anticipated, or disclosed, but also
claims that are unknown, unanticipated, or undisclosed.  You are aware that
there may be discovery of claims or facts in addition to or different from those
known or believed to be true with respect to the matters related
herein.  Nevertheless, it is your intention to fully, finally, and forever
settle and release all such matters, and all claims related thereto, which now
exist, may exist, or heretofore have existed between you and any Released
Person, whether suspected or unsuspected.  In furtherance of such intention,
this Agreement shall be and remain in effect as a full and complete release of
all such matters, notwithstanding the discovery or existence of any additional
or different claims or facts relative thereto.


You also understand that by signing this Agreement you are giving up any right
to become, and you are promising not to consent to become, a member of any class
in a case in which claims are asserted against any Released Person that are
related in any way to your employment with or termination of employment from the
Company, and that involve events that occurred on or before the date you signed
this Agreement.  If, without your prior knowledge and consent, you are made a
member of a class in any such proceeding, you will opt out of the class at the
first opportunity afforded to you after learning of your inclusion.  In this
regard, you will execute, without objection or delay, an “opt-out” form
presented to you either by the court in which such proceeding is pending or by
counsel for any Released Person who is made a defendant in any such proceeding.



 
c. 
This Release does not include (and you and the Company are not releasing):



(1)  
any claims against the Company for promises it is making to you in this
Agreement;



(2)  
any claims for benefit payments to which the Plan Administrator determines you
are entitled under the terms of any retirement, savings, or other employee
benefit programs in which the Company participates (but your Release does cover
any claims you may make for severance benefits and any claims for benefits
beyond those provided under the terms of the applicable plan);



(3)  
any claims covered by workers compensation or other laws that are not, or may
not be, as a matter of law, releasable or waivable;

 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 

 
(4)  
any rights you have to indemnification under the Company’s (and, if applicable,
any Company affiliate’s) by-laws, directors and officers liability insurance or
this Agreement or any rights you may have to obtain contribution as permitted by
law in the event of entry of judgment against you as a result of any act or
failure to act for which you and the Company are jointly liable; and



(5)  
any claims that you did not knowingly and voluntarily waive your rights under
the ADEA.



5.           No Admission of Wrongdoing.  Just because the Company is entering
into this Agreement and paying you money, the Company is not admitting that it
(or any Released Person) has done anything wrong or violated any law, rule,
order, policy, procedure, or contract, express or implied, or otherwise incurred
any liability.  Similarly, by entering into this Agreement, you are not
admitting that you have done anything wrong or violated any law, rule, order,
policy, procedure, or contract, express or implied, or otherwise incurred any
liability.


6.           Applicable Law and Exclusive Forum.   This Agreement is being made
in Pennsylvania. Therefore, this Agreement, including the promises contained in
paragraph 2.b, c, d, e, f, g, h and i of this Agreement (the “Covenants”) will
be interpreted, enforced and governed under the laws of Pennsylvania (without
regard to its conflict of laws principles); provided, however, that your
eligibility for, or the amount of any, employee benefits shall be subject to the
terms of the applicable benefit plans and the provisions of the Employee
Retirement Income Security Act of 1974, as amended (ERISA).  Additionally, you
and Cigna hereby agree that any controversy or proceeding arising out of or
relating to the Covenants shall be brought exclusively in the United States
District Court for the Eastern District of Pennsylvania (“Federal Court”) or in
any Pennsylvania court where venue is appropriate and that has subject matter
jurisdiction over the dispute (collectively, “Pennsylvania Courts”) if the
Federal Court lacks subject matter jurisdiction to adjudicate the dispute or
controversy.  Additionally, you and Cigna expressly waive any defense of
inconvenient forum and any other venue or jurisdiction-related defenses that you
each might otherwise have in such a proceeding brought in the Federal Court or
Pennsylvania Courts.


7.           Arbitration.   Without in any way affecting the release in
paragraph 4, any and all disagreements, disputes or claims listed below will be
resolved exclusively by arbitration in the Philadelphia, Pennsylvania area;
provided, however, that this Arbitration provision shall not apply to claims or
actions that are based (in whole or in part) on or arise out of the Covenants.


Arbitration will be conducted in accordance with the Employment Dispute
Resolution Rules of the American Arbitration Association, as modified by
Company.  Copies of the Arbitration Policy and Rules and Procedures have been
provided to you.  A legal judgment based upon the Arbitrator’s award may be
entered in any court having jurisdiction over the matter.  Each party shall be
liable for its own costs and expenses (including attorneys’ fees).  You and the
Company agree to arbitrate anything:
 
 
 
 
10

--------------------------------------------------------------------------------

 
 

 
 
a.
related in any way to this Agreement or how it is interpreted or implemented
(including the validity of your ADEA waiver); or



 
b.
that involves your employment with Company or the termination of that
employment, including any disputes arising under local, state or federal
statutes or common law (if for any reason your release and waiver under
paragraph 4 is found to be unenforceable or inapplicable).



8.           Final and Entire Agreement; Amending the Agreement.  This Agreement
is intended to be the complete, entire and final agreement between you and the
Company.  It fully replaces all earlier agreements or understandings; however,
it does not replace the terms of any employee benefit plan or terms included in
any stock option, restricted stock, restricted stock unit or other equity
grant.  Neither you nor the Company has relied upon any other statement,
agreement or contract, written or oral, in deciding to enter into this
Agreement.  Any amendment to this Agreement must be in writing and signed by
both you and the Company.  Any waiver by any person of any provision of this
Agreement shall be effective only if in writing, specifically referring to the
provision being waived and signed by the person against whom enforcement of the
waiver is being sought.  No waiver of any provision of this Agreement shall be
effective as to any other provision of this Agreement except to the extent
specifically provided in an effective written waiver.  If any provision or
portion this Agreement is determined to be invalid or unenforceable in a legal
forum with competent jurisdiction to so determine, the remaining provisions or
portions of this Agreement shall remain in full force and effect to the fullest
extent permitted by law and the invalid or unenforceable provisions or portions
shall be deemed to be reformed so as to give maximum legal effect to the
agreements of the parties contained herein.


9.            Your Understanding.  By signing this Agreement, you admit and
agree that:



 
a. 
You have read this Agreement.



 
b.
You understand it is legally binding, and you were advised to review it with a
lawyer of your choice.



 
c.
You have had (or had the opportunity to take) at least 21 calendar days to
discuss it with a lawyer of your choice before signing it and, if you sign it
before the end of that period, you do so of your own free will and with the full
knowledge that you could have taken the full period.




 
d.  
You realize and understand that the release covers certain claims, demands, and
causes of action against the Company and any Released Persons relating to your
employment or termination of employment, including those under ADEA.

 
 
 
 
11

--------------------------------------------------------------------------------

 
 

 

 
e.  
You understand that the terms of this Agreement are not part of an exit
incentive or other employment termination program being offered to a group or
class of employees.




 
f.  
You are signing this Agreement knowingly, voluntarily and with the full
understanding of its consequences, and you have not been forced or coerced in
any way.



10.          Revoking the Agreement.  You have seven calendar days from the date
you sign this Agreement to revoke and cancel it.  To do that, a clear, written
cancellation letter, signed by you, must be received by Kristen Gorodetzer,
Cigna Corporation, 1601 Chestnut Street TL18K, Philadelphia, PA, 19192 before
5:00 p.m. Eastern Time on the seventh calendar day following the date you sign
this Agreement.  The Agreement will have no force and effect until the end of
that seventh day; provided that, during such seven-day period, the Company shall
not be able to revoke this Agreement or cancel it.


11.          If Legal Action Is Started by You.  You understand and agree that
the Company's main reason for entering into this Agreement is to avoid lawsuits
and other litigation.  Therefore, if any legal action covered by this Agreement
(other than claims excluded from the release provisions of this Agreement) is
started by you (or by someone else on your behalf) against any Released Person,
you agree to withdraw such proceeding or claim with prejudice.


If you fail to withdraw such proceeding or claim (or fail to opt out of a class
action that includes you) within 30 days of receipt of written notice from the
Released Person requesting that you withdraw such proceeding or claim (or in the
case of a class action, within 30 days of the later of such request or your
being given the opportunity to opt out), then in addition to any other equitable
or legal relief that the Company may be entitled to:


 
a.
You may forfeit all or any portion of the amounts due hereunder;



 
b.
You agree to pay back to the Company within 60 days after receipt of written
notice from the Company all the money you receive under paragraph 3 (except
sub-paragraphs 3.a and 3.g); and



 
c.
You agree to pay the Company the reasonable costs and attorneys' fees it incurs
in defending such action.



You represent that as of Today you have not assigned to any other party, and
agree not to assign, any claim released by you under this Agreement.  (If you
claim that your release of ADEA claims was not knowing and voluntary, the
Company reserves its right to recover from you its attorneys’ fees and/or costs
in defending that claim, at the conclusion of that action.)
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 

 
Upon a finding by a court of competent jurisdiction or arbitrator that a release
or waiver of claims provided for by paragraph 4 above is illegal, void or
unenforceable, the Company or you, as the case may be, may require the other
party to execute promptly a release that is legal and enforceable and does not
extend to Claims not released under paragraph 4.  If you fail to execute such a
release within a reasonable period of time, then this Agreement shall be null
and void from Today on, and any money paid to you by the Company after Today
under paragraph 3 (except sub-paragraphs 3.a and 3.g) and not previously
returned to the Company, will be treated as an overpayment.  You will have to
repay that overpayment to the Company with interest, compounded annually at the
rate of 6%.  However, the repayment provision in this paragraph does not apply
to legal actions in which you claim that your release of ADEA claims was not
knowing and voluntary.


This paragraph 11 does not apply to any thing of value given to you for which
you actually performed services and by law you are entitled to receive.


This paragraph 11 is not intended to prevent you from instituting legal action
for the sole purpose of enforcing this Agreement or from filing a charge with,
or participating in an investigation conducted by, the Equal Employment
Opportunity Commission or any comparable state human rights agency; provided
however, that you expressly waive and relinquish any right you might have to
recover damages or other relief, whether equitable or legal, in any such
proceeding concerning events or actions that arose on or before the date you
signed this Agreement.  You agree to inform the EEOC, any other governmental
agency, any court or any arbitration organization that takes jurisdiction over
any matter relating to your employment or termination of employment that this
Agreement constitutes a full and final settlement by you of all claims released
hereunder.


12.           Representations.  The Company represents and warrants that (a) the
execution, delivery and performance of this Agreement has been fully and validly
authorized by all necessary corporate action (including, without limitation, by
any action required to be taken by the board of directors of the Company or any
affiliate, any committee of such board or any committee or designee
administering the applicable Cigna plans); (b) the officer signing this
Agreement on behalf of the Company is duly authorized to do so; (c) the
execution, delivery and performance of this Agreement does not violate any
applicable law, regulation, order, judgment or decree or any agreement, plan or
corporate governance document to which the Company or any affiliate is a party
or by which it is bound; and (d) upon execution and delivery of this Agreement
by the parties, it shall be a valid and binding obligation of the Company
enforceable against it in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.


13.           Notices.  Except as provided below, any notice, request or other
communication given in connection with this Agreement shall be in writing and
shall be deemed to have been given (a) when personally delivered to the
recipient or (b) provided that a written acknowledgement of receipt is obtained,
three days after being sent by prepaid certified or registered mail, or two days
after being sent by a nationally recognized overnight courier, to the address
specified in this paragraph 13 (or such other address as the recipient shall
have specified by ten days’ advance written notice given in accordance with this
paragraph 13).  Such communication shall be addressed to you as follows (unless
such address is changed in accordance with this paragraph 13):
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
Bertram Scott
[address]


and to the Company or Cigna as follows:


Executive Compensation
Cigna Corporation
1601 Chestnut Street TL18K
Philadelphia, PA, 19192


However, Cigna and you may deliver any notices or other communications related
to any employee benefit or compensation plans, programs or arrangements in the
same manner that similar communications are delivered to or from other current
or former employees, including by electronic transmission and first class mail.


14.           Successors and Assigns.  This Agreement will be binding on and
inure to the benefit of the parties and their respective successors, heirs (in
your case) and permitted assigns.  No rights or obligations of the Company under
this Agreement may be assigned or transferred without your prior written
consent, except that such rights or obligations may be assigned or transferred
pursuant to a merger or consolidation in which the Company is not the continuing
entity, or a sale, liquidation or other disposition of the assets of the
Company, provided that the assignee or transferee is the successor to the
Company (or in connection with a purchase of Company assets, assumes the
liabilities, obligations and duties of the Company under this Agreement), either
contractually or as a matter of law.  Your rights or obligations under this
Agreement may not be assigned or transferred by you, without the Company’s prior
written consent, other than your rights to compensation and benefits, which may
be transferred only by will or operation of law or pursuant to the terms of the
applicable plan, program, grant or agreement of Cigna or the Company.  In the
event of your death or a judicial determination of your incompetence, references
in this Agreement to you shall be deemed to refer, where appropriate, to your
legal representative, or, where appropriate, to your beneficiary or
beneficiaries.


15.           Injunctive Relief.  You agree that Cigna shall, in addition to any
other relief available at law or equity, be entitled to injunctive relief and/or
to have the restrictive covenants contained in paragraph 2.b, c, d, e, f, g, h
and i specifically enforced by a court of competent jurisdiction (without the
requirement to post a bond), it being agreed that any breach or threatened
breach of the restrictive covenants set forth in paragraph 2.b, c, d, e, f, g, h
and i would cause irreparable injury to Cigna and that monetary damages alone
would not provide an adequate remedy.  The remedies contained herein are
cumulative and are in addition to any other rights and remedies Cigna may have
at law or in equity.
 
 
 
 
14

--------------------------------------------------------------------------------

 
 

 
16.           This Agreement is not effective or binding on either party until
fully signed by both parties.


The persons named below have signed this Agreement on the dates shown below:

 
December 9, 2011
/s/ Bertram Scott
Date
Bertram Scott
       
December 9, 2011
/s/ John Murabito
Date
John Murabito
 
on behalf of the Company

 
 
 
 
 
 
 
 
 15

--------------------------------------------------------------------------------

 
 
 